                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
ROBERT WHITE,                                    ║
                                                 ║
                        Plaintiff,               ║   1:18-cv-00018
                                                 ║
        v.                                       ║
                                                 ║
FRANK B. DAY and ARTHUR WONG,                    ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║

TO:       Andrew C. Simpson, Esq.
          Kevin A. Rames, Esq.

                                               ORDER

          THIS MATTER is before the Court upon Defendants' Motion to Compel Production of

Documents [ECF No. 34, “Defs.’ Mot.”]. Plaintiff filed a response in opposition to the said

motion [ECF No. 35, “Pl.’s Opp.”], and Defendants filed a reply thereto [ECF No. 36, “Defs.’

Reply].

          The immediate case arises from disputes emanating from the settlement agreement

entered into between the parties to resolve a Judgment that this Court granted to

Defendants on June 12, 2017 in case 1:13-cv-00044-WAL-GWC. This Court's Judgment

required Defendants to pay $3,908,927.07 in damages, $114,185.50 in attorney's fees and

$1,437.50 in costs and expenses. The Third Circuit partially affirmed and partially vacated

the Judgment. See Day v. White, 764 Fed. Appx. 164, 166 (3d Cir. Feb 28, 2019). The

remanded portion of the total Judgment is still the subject of an ongoing parallel

proceeding in this Court.
White v. Day
1:18-cv-00018
Order
Page 2


        In this matter, the Court had ordered factual discovery to be completed on March

29, 2019. [ECF No. 16, Scheduling Order at 2]. Defendants then moved for a 45-day

extension to conduct said discovery, before reducing their request down to a 21-day

extension. [ECF Nos. 27, 29]. On May 8, 2019, this Courted granted in part and denied in

part Defendants’ motion and allowed the parties until May 20, 2019 to complete discovery.

[ECF No. 30]. On May 9, 2019, Defendants served Plaintiff with requests for production of

documents [ECF No. 31]. On June 9, 2019, Plaintiff's counsel responded to each of

Defendants' 22 requests with the following objection: “[D]efendant objects to this

discovery request as discovery is closed and it was not propounded in time to permit a

response by the deadline for the completion of discovery.” [ECF No. 34, Ex. A]. 1 Counsel for

the parties met and conferred on June 10, 2019 and were unable to resolve the

dispute. [ECF No. 34, Ex. B]. Plaintiff's counsel took the position that Defendants needed to

have served written discovery at least 30 days before the close of discovery, while

Defendants' counsel disagreed, citing to the fact that this Court's extended discovery

deadline gave the parties only 12 days to conduct any discovery at all. Id.

                                               DISCUSSION

        Defendants argue that this Court can compel Plaintiff’s responses in one of two

ways, depending on the Court’s interpretation of the May 8 order. See Defs.’ Mot. at 2.

First, Defendants argue that the May 8 order can be read to require Plaintiff to respond by


        1 The Court will infer that Plaintiff’s counsel meant to write “Plaintiff” rather than “[D]efendant” in
these responses.
White v. Day
1:18-cv-00018
Order
Page 3


May 20—the last day of the extended discovery period—to any written discovery that was

served within the 12-day extended discovery period. Id. Second, Defendants alternatively

argue that Plaintiff must respond within 30 days—the amount of time allowed for a

discovery response under Fed. R. Civ. P. 34(b)(2)(A)—given that the discovery requests

were served before May 20. Id. Plaintiff does not address the first argument but counters

the second proposal with the argument that the application of the 30-day response period

would effectively create a far greater enlargement of the extended time period to conduct

discovery than Defendants had sought in their previous motion. Pl.’s Opp. at 1-2. Plaintiff

further argues that Defendants had an opportunity in the previous motion to ask the Court

to reduce the time required for any responses to discovery during the extended period and

that they failed to do so. Id. at 2.

       The Court need not address any of these arguments, because Defendants’ Motion

was filed out of time. Defendants' Motion to Compel was filed on June 15, 2019, nearly a

month after the close of the extended discovery period. This Court has previously stated

that “motions to compel discovery must be filed within the time allowed for discovery

itself.” Clarke v. Marriot Int'l, Inc., 2010 WL 1657340, at *6 (D.V.I. Apr. 23, 2010). The Court

is not alone in requiring motions to compel discovery be filed within the time allowed for

discovery:

       Although Fed R. Civ. P. 37 does not specify any time limit within which a
       Motion to Compel must be brought, courts have made it clear that a party
       seeking to compel discovery must do so in timely fashion. Butler v. Benson,
       193 F.R.D. 664, 666 (D. Colo. June 16, 2000) (“A party cannot ignore available
White v. Day
1:18-cv-00018
Order
Page 4


       discovery remedies for months and then, on the eve of trial, move the court
       for an order compelling production.”). Once, as here, a party registers a
       timely objection to requested production, the initiative rests with the party
       seeking production to move for an order compelling it. Clinchfield R. Co. v.
       Lynch, 700 F.2d 126, 132 n.10 (4th Cir. 1983). Failure to pursue a discovery
       remedy in timely fashion may constitute a waiver of discovery
       violations. DesRosiers v. Moran, 949 F.2d 15, 22 n. 8 (1st Cir. 1991). It is
       especially important that a party file its motion before discovery
       cutoff. American Motorists Insurance Co. v. General Host Corp., 162 F.R.D. 646,
       647-48 (D. Kan. Apr. 10, 1995) (motion to compel denied where
       defendant made “absolutely no effort” to file motion before discovery
       deadline).

Continental Industries, Inc. v. Integrated Logistics Solutions, L.L.C., 211 F.R.D. 442, 444 (N.D.

Okla. Nov. 22, 2002).

       The fact that the parties were operating on an expedited and abbreviated extended

discovery schedule does not alter the deadline for which Defendants had to file their

Motion to Compel. See, e.g., Ayala-Gerena v. Bristol Meyers-Squibb, Co., 95 F.3d 86, 94 (1st

Cir. 1996) (concluding that the district court's denial of “what was clearly” an untimely

motion to compel document production was not an abuse of discretion where movants

“waited more than one month after a second extended discovery deadline had elapsed to

properly request an order”); Capozzi v. Gale Group, Inc., 2002 WL 1627626, at *2 (D.Conn.

June 24, 2004) (where the court denied a motion to compel that was filed three days after a

second extended discovery deadline);

       Here, Defendants might have had a legitimate argument for timeliness of their

Motion to Compel had it been filed on or before May 20, 2019, but they appear to have

rolled the dice to some extent in assuming that Plaintiff's responses were guaranteed to be
White v. Day
1:18-cv-00018
Order
Page 5


filed by May 20, 2019 or that the Court would apply the 30-day response rule in a way that

extended discovery even further. Defendants’ argument that the parties’ agreements for

extensions of time to conduct depositions—the last of which occurred on June 21, 2019—

necessarily extended the deadline for all of discovery. See generally Defs.' Reply. However,

the emails supplied by Defendants—and the joint stipulation filed by counsel for the

parties—all reflect that any extensions agreed upon were limited to depositions

only. Based upon the foregoing, the Court finds that Defendants’ Motion is untimely.

       Accordingly, it is now hereby ORDERED that Defendants’ Motion To Compel

Production of Documents [ECF No. 34] is DENIED.



                                                  ENTER:


Dated: July 9, 2019                               /s/ George W. Cannon, Jr.
                                                  GEORGE W. CANNON, JR.
                                                  MAGISTRATE JUDGE
